Title: From James Madison to Edmund Randolph, 30 September 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
September 30. 1782.
The letter from the Govr. to the Delegation recd. yesterday along with yours of the 20th. inst: expresses some agitation at the supposed effects of the letters to him from Genl Carlton. Whatever curiosity might be excited by the circumstances attending those letters, or whatever suspicions might arise relative to the views of Carlton, they were un[accompanied as] far as I know, with the slightest imputations on his patriotism.
The remittance to Col: Bland is a source of hope to his brethren. I am almost ashamed to reiterate my wants so incessantly to you, but they begin to be so urgent that it is impossible to suppress them. The kindness of our little friend in Front Street near the Coffee House is a fund which will preserve me from extremities, but I never resort to it without great mortification, as he obstinately rejects all recompense. The price of money is so usurious that he thinks it ought to be extorted from none but those who aim at profitable speculations. To a necessitous Delegate he gratuitously spares a supply out of his private stock.
I conceive very readily the affliction & anguish which our friend at Monticello must experience at his irreparable loss. But his philosophical temper renders the circulating rumor which you mention altogether incredible. Perhaps this domestic catastrophe may prove in its operation beneficial to his country by weaning him from those attachments which deprived it of his services. The vacancy occasioned by his refusal of a particular service, you need not be informed, still subsists. As soon as his sensibility will bear a subject of such a nature, will you undertake to obtain his sentiments thereupon, and let me know whether or not his aversion is still insuperable? Before he be enlisted in that service it will be fair I think to let him know the circumstances under whch it is to be executed. I mean those which drew from Mr. J. the observations which you will recollect.
No addition has been made to our stock of intelligenc[e] from Europe since the arrival of the Frigates. Some letters from the Marquis de la Fayette & others have since come to hand but they are all of the same date with the [despatches then received. One] of the Marquis’s paragraphs indeed specifies the tergiversation of Mr. Grenville which had been only in general mentioned to us before. On the communication made by this gentleman to the Ct. de Vergennes of the object of his Mission, he proposed verbally the unconditional acknowledgment of American Independance as a point to which the King had agreed. The Ct. de Vergennes immediately wrote it down & requested him to put his name to the declaration. Mr. G. drew back & refused to abide by any thing more than that the King was disposed to grant American Independance. This illustrates the shade of difference between Shelburne & Fox.
Having inclosed to the Govr. a transcript of the intelligence recd. from N. Y. & Canada & which is pretty lenghty you will excuse my referring you to that source. I take the same liberty with respect to some further proceedings in Congress relative to the back lands, of which the Govr. is furnished with a copy which needs no explanation.
You do not inform me whether the copy of my private Cypher answers the purpose for which it was sent.
Mr. Livingston has it in view to compile & publish an American Kalendar. He has asked of me the names of the offices of Virginia of general jurisdiction, with the salaries allowed them. As this will be a very easy task to you, I must beg the favor of you to furnish me with an answer to the request.
